Opinion
Per Curiam,
This court on its own motion remanded this case with a procedendo to determine whether the Commonwealth had jurisdiction over the crime. Commonwealth v. Mangum, 231 Pa. Superior Ct. 162, 332 A.2d 467 (1974). Pursuant to this order, the court below, following a stipulation by both parties, determined that it did have jurisdiction and reaffirmed the judgment of sentence. When the case was remanded, we indicated that we would consider the appeal on the merits if the court below determined that it did have jurisdiction.
The sole issue raised by appellant is the severity of his sentence when compared to that of his co-conspirators. We find no merit to this claim.
The judgment of sentence is affirmed.